ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Siemens Government Technologies, Inc.         )      ASBCA No. 60516
                                              )
Under Contract No. W912DY-09-D-0021           )

APPEARANCE FOR THE APPELLANT:                        Jack Chu, Esq.
                                                      Counsel

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     Kathryn R. Sommerkamp, Esq.
                                                     Margaret P. Simmons, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Huntsville

                                ORDER OF DISMISSAL

        The Board docketed this appeal on 28 March 2016. By letter dated 22 June 2016,
prior to filing its complaint, appellant filed a notice of voluntary dismissal of this appeal
without prejudice. The government does not object. Accordingly, this appeal is dismissed
from the Board's docket without prejudice. See TTF, L.L.C., ASBCA No. 58494, 13 BCA
if 35,343 at 173,464.
       Dated: 29 June 2016




                                                  MARK N. STEMPL R
                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60516, Appeal of Siemens
Government Technologies, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                            2